DETAILED ACTION
	The Amendment filed on 11/24/2020 has been entered. Claim(s) 1, 5-7, 9, and 13 has/have been amended and claim(s) 15-20 has/have been cancelled. Therefore, claims 1-14 are now pending in the application.
Response to Amendment
The previous drawing objections have been withdrawn in light of applicant's amendments.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
As per claim 1, at lines 8-9, the recitation “(e.g., 812)” should be removed since it is referring to an example in the specification.  
Appropriate correction is required.
Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the limitation “a first edge busbar positioned near an edge of a first surface and a second edge busbar positioned near an opposite edge of a second surface, and wherein the plurality of photovoltaic structures are arranged in such a way that the first edge busbar of a first photovoltaic structure overlaps the second edge busbar of an adjacent photovoltaic structure” would overcome the prior art rejection since such a modification to include the overlapping busbars would require modifying the modifier reference which would involve hindsight 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-9, and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Forestieri et al. (U.S. Patent No. 4,040,867) in view of Erben et al. (U.S. Pub. No. 2017/0194900), and further in view of Cleerman et al. (U.S. Pub. No. 2011/0100436).
As per claim 1, Forestieri et al. teaches a photovoltaic roof tile module (solar cell shingle; abstract), comprising at least: a first photovoltaic roof tile (10’’) and a second photovoltaic roof tile (10’) positioned adjacent to each other (figure 3); a plurality of cascaded strings (figure 3); wherein a respective photovoltaic roof tile comprises: a plurality of cascaded strings (figure 3), wherein each cascaded string of the plurality of cascaded strings comprises a plurality of photovoltaic structures (32-36) electrically coupled to each other in series (figure 3), and each of the photovoltaic structures comprises at least a portion of a solar cell (it is understood that the electrical junctions 32 and 36 comprise a portion of a solar cell 12), wherein a first cascaded string (12” - upper portion of 10”) of the plurality of cascaded strings is electrically coupled to a second cascaded string (12” - lower portion of 10”) in parallel (electrical connection 
Forestieri et al. fails to disclose front and back glass covers; and a plurality of cascaded strings encapsulated between the front and back glass covers.
Erben et al. discloses a solar module assembly (abstract) including front and back glass covers and the strings encapsulated between the front and back glass covers (paragraph 8).
Therefore, from the teaching of Erben et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the solar shingle assembly of Forestieri et al. to include front and back glass covers; and a plurality of cascaded strings encapsulated between the front and back glass covers, as taught by Erben et al., in order to protect the photovoltaic elements from damage due to rain or outside debris.
In addition, Forestieri et al. fails to disclose wherein each cascaded string of the plurality of cascaded strings are overlapping and wherein a first photovoltaic structure of the plurality of overlapping photovoltaic structures is offset from a second photovoltaic structure of the plurality of overlapping photovoltaic structures in a first direction; wherein orthogonal to the first direction.
Cleerman et al. discloses a photovoltaic device (abstract) wherein a plurality of photovoltaic structures (at 20-left and 20-right; figure 5B) are overlapping (figure 5B) and wherein a first photovoltaic structure (upper wire of 20-left) of the plurality of 
Therefore, from the teaching of Cleerman et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the solar shingle assembly of Forestieri et al. such that each cascaded string of the plurality of cascaded strings are overlapping and wherein a first photovoltaic structure of the plurality of overlapping photovoltaic structures is offset from a second photovoltaic structure of the plurality of overlapping photovoltaic structures in a first direction; wherein orthogonal to the first direction, as taught by Cleerman et al., in order to protect the electrical connection elements from damage due to weather.
As per claim 6, Forestieri et al. as modified in view of Cleerman et al. discloses a spacer (160 of Cleerman et al.) coupled to and positioned between the first and second photovoltaic roof tiles (figure 5B of Cleerman et al.).  
As per claim 7, Forestieri et al. as modified in view of Cleerman et al. discloses a metallic strip (146 or 148 of Cleerman et al.) electrically coupling the first photovoltaic roof tile to the second photovoltaic roof tile (figure 5B of Cleerman et al.), wherein the spacer defines a channel (channel through which 160 is inserted) configured to accommodate the passage of the metallic strip through the spacer (figure 5B of Cleerman et al.).  

As per claim 9, Forestieri et al. teaches a photovoltaic roof tile module (solar cell shingle; abstract), comprising: a plurality of cascaded strings (figure 3); wherein each cascaded string of the plurality of cascaded strings comprises a plurality of photovoltaic structures (32-36) electrically coupled to each other in series (figure 3) each of the photovoltaic structures comprises at least a portion of a solar cell (it is understood that the electrical junctions 32 and 36 comprise a portion of a solar cell 12), and wherein a first cascaded string (12” - upper portion of 10”) of the plurality of cascaded strings is electrically coupled to a second cascaded string (12” - lower portion of 10”) of the plurality of cascaded strings in parallel (electrical connection arrangements, either all series, all parallel or different series parallel arrangements may be employed; col. 2, lines 55-60) and wherein the first cascaded string is offset from the second cascaded string in a second direction (as illustrated, 12” - upper is offset from 12” - lower in a y-axis direction; figure 3).  
Forestieri et al. fails to disclose front and back glass covers; and a plurality of cascaded strings encapsulated between the front and back glass covers.

Therefore, from the teaching of Erben et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the solar shingle assembly of Forestieri et al. to include front and back glass covers; and a plurality of cascaded strings encapsulated between the front and back glass covers, as taught by Erben et al., in order to protect the photovoltaic elements from damage due to rain or outside debris.
In addition, Forestieri et al. fails to disclose wherein each cascaded string of the plurality of cascaded strings are overlapping and wherein a first photovoltaic structure of the plurality of overlapping photovoltaic structures is offset from a second photovoltaic structure of the plurality of overlapping photovoltaic structures in a first direction; wherein orthogonal to the first direction.
Cleerman et al. discloses a photovoltaic device (abstract) wherein a plurality of photovoltaic structures (at 20-left and 20-right; figure 5B) are overlapping (figure 5B) and wherein a first photovoltaic structure (upper wire of 20-left) of the plurality of overlapping photovoltaic structures is offset from a second photovoltaic structure (20-right) of the plurality of overlapping photovoltaic structures in a first direction (as illustrated, the two structures are offset in the z-axis direction; figure 5B); wherein orthogonal to the first direction (it is understood that the z-direction is orthogonal to the y-axis direction).

As per claim 14, Forestieri et al. as modified in view of Erben et al. discloses the back glass cover comprises: a glass substrate (it is understood that the back glass of Erben et al. is capable of functioning as a substrate in the assembly); and a circuit attached to the glass substrate (figure 6D).
Although Forestieri et al. as modified in view of Erben et al. does not specifically disclose that the product is “pre-laid”, etc., the examiner would like to point out that these limitations are drawn to the method or process of forming the product. Therefore, since this claim is an apparatus claim, the prior art only needs to show the final product. Thus, since Forestieri et al. as modified in view of Erben et al. teaches all of the structural limitations of the claim, the claim stands rejected.  See MPEP 2113.		
Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) Cleerman et al. (U.S. Pub. No. 2011/0100436) has/have been added to overcome the newly added limitations. Applicant’s amendment regarding the 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633